ACCEPTED
                                                                                            01-15-00146-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      6/11/2015 11:01:59 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                           Cause No. 01-15-00146-CV
                     ___________________________________
                                                                          FILED IN
                                                                   1st COURT OF APPEALS
                           IN THE COURT OF APPEALS                     HOUSTON, TEXAS
                        FOR THE FIRST DISTRICT OF TEXAS            6/11/2015 11:01:59 AM
                                HOUSTON, TEXAS                     CHRISTOPHER A. PRINE
                                                                            Clerk
                     ___________________________________

                     ALL AMERICAN RIGGING COMPANY, INC.
                                        Appellant
                                           v.

                              EDWARD D. DYSARZ
                                         Appellee
                     ___________________________________

           On Appeal from the 61st District Court of Harris County, Texas
                             Cause No. 2012-48784
                   ___________________________________
           UNOPPOSED MOTION TO ABATE APPEAL PENDING SETTLEMENT

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:
      COMES NOW Appellant All American Rigging Company, Inc., and

pursuant to Tex. R. App. P. 10.1, files this Motion to Abate Appeal and in support

thereof, would respectfully show as follows:

      1.      All American Rigging, the Appellant, has agreed to a settlement in

principle with Edward D. Dysarz, the Appellee, pending preparation and approval

by all parties of all settlement terms and documents.

      2.      In the interest of efficiency and of giving time for this settlement to be

finalized, Appellant requests that the Court abate this appeal and the briefing
deadlines for 30 days, that is, until July 15, 2015, and extend the deadline for

mediation by a similar period, that is, until July 27, 2015. When the settlement is

final, Appellant will file a motion for voluntary dismissal of this appeal.

      4.     This motion is not filed for the sole purpose of delay but to ensure that

justice is done.

      5.     Edward D. Dysarz is not opposed to this motion.

                                      PRAYER
      WHEREFORE, PREMISES CONSIDERED, Appellant All American

Rigging Company, Inc. respectfully requests that this Court grant the Motion to

Abate, including all of the relief requested herein. Appellant also requests all such

other and further relief to which it may be justly entitled.

      `                          Respectfully submitted,


                                 /s/ Douglas Pritchett, Jr.
                                 Douglas Pritchett, Jr.
                                 Texas Bar No. 24007877
                                 JOHNSON, TRENT, WEST & TAYLOR, L.L.P.
                                 919 Milam Street, Suite 1700
                                 (713) 222-2323 (Telephone)
                                 (713) 222-2226 (Facsimile)
                                 dpritchett@johnsontrent.com

                                 COUNSEL FOR APPELLANT
                                 ALL AMERICAN RIGGING CO., INC.




                                           2
                     CERTIFICATE OF CONFERENCE
      I hereby certify that on this 11th day of June 2015, I consulted with Andrew
Totz, counsel for Edward D. Dysarz, and was informed that Mr. Dysarz does not
oppose the relief requested in this motion.



                                           /s/ Douglas Pritchett, Jr.
                                           Douglas Pritchett, Jr.



                        CERTIFICATE OF SERVICE

      On this the 11th day of June 2015, the foregoing Motion to Abate Appeal
was served on the following persons by electronic service:
D. John Neese, Jr.
HAWASH, MEADE, GASTON, NEESE & CICACK, LLP
2118 Smith Street
Houston, Texas 77002
(713) 658-9010 (Telephone)
(713) 658-9010 (Facsimile)
jneese@hmgnc.com

Andrew B. Totz
Totz Ellison & Totz, P.C.
2211 Norfolk Street, Suite 510
Houston, Texas 77098
(713) 275-0305 (Telephone)
(713) 275-0306 (Facsimile)
atotz@tetlegal.com



                                 /s/ Douglas Pritchett, Jr.
                                 Douglas Pritchett, Jr.
440287


                                          3